Citation Nr: 0627484	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a thoracic spine 
disability to include as secondary to service-connected 
residuals of a right elbow fracture.

2. Entitlement to an initial rating higher than 30 percent 
for residuals of a right elbow fracture with ulnar 
neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from August 1985 to April 1986 and from July 1988 to 
October 1988.  The veteran was on inactive duty training in 
November 1988, when he injured his right elbow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In December 2004, the Board remanded the case for additional 
development.  The requested development has been completed, 
and no further action is required to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A thoracic spine disability, manifested by degenerative 
disc disease and degenerative joint disease, is unrelated to 
an injury, disease, or event, resulting in injury or disease 
during service; and a thoracic spine disability, manifested 
by degenerative disc and degenerative joint disease, is not 
causally related to or made worse by service-connected 
residuals of a right elbow fracture.

2. The residuals of a right elbow fracture with ulnar 
neuropathy is manifested by no more than moderate incomplete 
paralysis of the ulnar nerve without disabling limitations of 
flexion and extension of the elbow or pronation or supination 
of the forearm or abnormality of the joint space or radius or 
ulna by X-ray. 




CONCLUSIONS OF LAW

1. A thoracic spine disability, manifested by degenerative 
disc disease and degenerative joint disease, was not incurred 
in or aggravated by service; and a thoracic spine disability, 
manifested by degenerative disc disease and degenerative 
joint disease, is not causally related to or aggravated by 
service-connected residuals of a right elbow fracture.  38 
U.S.C.A. §§ 101(24), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005). 

2. The criteria for an initial rating higher than 30 percent 
for residuals of a right elbow fracture with ulnar neuropathy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207, 5209, 5211, 5213, 
§ 4.124a, Diagnostic Code 8516 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice, 
but veteran does have the right to VCAA content-complying 
notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided post-adjudication VCAA notice by letters 
dated in May 2001 and July 2004.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, that is, evidence of an increase in severity, and 
the claim of service connection, that is, evidence of an 
injury or disease or event, causing an injury or disease, 
during service or was made worse during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was notified that VA would obtain service medical 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claim, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.

To the extent that the degree of disability assignable for 
the claim for increase was not provided, as the claim for 
increase followed the initial grant of service connection and 
a disability rating was made, other statutory and regulatory 
provisions were applied to ensure that the veteran received 
the proper notice as to the rating in the statement of the 
case as required by 38 U.S.C.A. § 7105(d).  Dingess at 19 
Vet.App. 490-92. 

As VCAA notice came after the adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However the procedural defect 
was cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claims as he had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  The claims were then readjudicated following the 
notice as evidenced by the supplemental statement of the case 
in April 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the veteran was afforded 
four VA examinations.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist. 

For the above reasons, the requirements of the VCAA have been 
met and the Board now proceeds to a merits determination of 
the veteran's claims.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The service medical records contain no complaint, finding, or 
history of a thoracic spine injury.  

Service connection has been granted for residuals of a right 
elbow injury that the veteran suffered in a parachute jump 
during inactive duty training in November 1988.

After service, the veteran was afforded a VA examination in 
September 1999.  The veteran stated that during a parachute 
jump in service, he hyperextended his right elbow and noted 
the onset of mid-back pain, which progressively became worse.  
Physical examination revealed normal range of motion with no 
spasm or weakness in the lower back.  X-rays of the thoracic 
spine showed some mild anterior wedging of the mid-thoracic 
spine associated and hypertrophic spurring (arthritis or 
degenerative joint disease).  The diagnosis was thoracic 
spine pain with early degenerative disc disease.  

In January 2005, the veteran was afforded a VA examination.  
Following a neurological examination, the examiner expressed 
the opinion that there was no evidence of any disability due 
to a thoracic spine condition and found that there was no 
evidence that the thoracic spine condition was related to the 
service-related injury.

In December 2005, the veteran was afforded another VA 
examination.  The veteran stated that he injured his back in 
service during a parachuting accident, but was not treated 
for his back injury during service as all the treatment went 
to his right elbow.  The veteran complained of having 
constant aching pain in the lower neck and upper and mid-
thoracic spine.  Physical examination revealed that he had 
100 percent pain free normal range of motion of the thoracic 
spine.  X-rays showed minimal disk space narrowing involving 
the mid-thoracic spine.  The diagnosis was mild 
osteoarthritis involving multiple mid-segments of the 
thoracic spine without neurologic or mechanical deficit.  The 
examiner expressed the opinion that the thoracic spine 
conditions were not related to the right elbow and that the 
thoracic spine osteoarthritic changes were due to advancing 
age.  The examiner explained that the thoracic spine 
condition was unrelated to the in-service accident or the 
abnormalities involving the right elbow. 

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 101(24), 1131; 
38 C.F.R. § 3.303.   

The one-year presumption of service connection for arthritis 
does not apply to the periods of active for training because 
the veteran did not have status as a "veteran" as the 
injury, establishing his status as a veteran was incurred 
during a period of inactive duty training, which followed his 
periods of active duty for training. 38 U.S.C.A. §§ 101 (24), 
1112, 1137; 38 C.F.R. §§ 3.6, 3.307. 3.309. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc). 

The record shows that the veteran injured his right elbow in 
a parachute jump during inactive duty training, and there was 
no contemporaneous record of an injury of the thoracic spine 
although the veteran asserts that he injured his back as well 
but the his medical treatment focused on his elbow injury.  
Since the fact of chronicity in service of a thoracic 
condition was not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, back pain associated with degenerative disc 
disease and degenerative joint disease was first documented 
in 1999, and the period without documented symptoms from 1988 
to 1999 opposes rather than supports continuity of 
symptomatology.

Although the veteran is competent to describe post-service 
symptoms of back pain because it does not necessarily follow 
that there is a relationship between the current back pain 
associated with degenerative disc disease and degenerative 
joint disease and the documented elbow injury in service, 
medical evidence is required to demonstrate such a 
relationship.  38 C.F.R. § 3.303(d). 

As for the medical evidence on the relationship between the 
back pain associated with degenerative disc disease and 
degenerative joint disease and the documented elbow injury in 
service, one VA examiner expressed the opinion that there was 
no evidence that the thoracic spine condition was related to 
the service-related injury, and another VA examiner expressed 
the opinion that the thoracic spine conditions were not 
related to the right elbow and that the thoracic spine 
osteoarthritic changes were due to advancing age.  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that that relates thoracic back pain associated with 
degenerative disc disease and degenerative joint disease to 
the documented elbow injury in service or that the thoracic 
back pain associated with degenerative disc disease and 
degenerative joint disease was caused or aggravated by the 
service-connected residuals of a right elbow injury, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. §§ 101(24), 1131, 5107(b); 38 C.F.R. § 3.310; and 
Allen v. Brown, 7 Vet. App. 439 (1995).



Increased Rating

In an August 2000 rating decision, the RO granted service 
connection and assigned a 20 percent rating for residuals of 
a right elbow fracture with ulnar neuropathy under Diagnostic 
Code 5209.  While on appeal, in a June 2003 rating decision, 
the RO increased the rating to 30 percent under Diagnostic 
Code 8516.  

In September 1999, the veteran was afforded a VA examination.  
The veteran complained of limitation of motion with his right 
elbow and intermittent paresthesias of all the fingers of the 
right hand.  Physical examination showed that the veteran had 
mild ulnar neuropathy in the right upper extremity.  There 
was some mild dysfunction of the motor portion of the ulnar 
nerve, and the interosseous muscles of the right hand, 
specifically those innervated by the ulnar nerve, had 4/5 
strength.  There was no loss of fine motor control, neuritis 
or neuralgia, muscle wasting or atrophy.  The veteran was 
able to flex his elbow to 145 degrees and extend to 15 
degrees.  Diagnostic test results showed that the veteran had 
right ulnar mononeuropathy and X-rays showed a small ossific 
density.  The diagnosis was flexion contracture of the right 
elbow and right ulnar neuritis.

VA records disclose that in March 2001 the veteran complained 
of pain in his right elbow, which varied with daily 
activities and that he sometimes felt numbness in his right 
hand.  Physical examination showed that he had some weakness 
in the right hand. Extension of the right elbow was limited 
by 5 degrees.

In October 2002, the veteran was afforded another VA 
examination.  The examiner initially noted that the veteran 
was right-handed.  At the time, the veteran complained of 
having aching pain in the medial aspect of the elbow, 
numbness, and radicular pain over the medial aspect of the 
elbow and forearm and the ulnar aspect of the right hand.  He 
had some weakness of grip in the right hand, but he was able 
to make a tight fist.  Physical examination showed that range 
of motion of the right elbow with moderate resistance was 
minus 15 degrees of full extension to 145 degrees of flexion 
with no pain.  There was one half inch wasting of the right 
forearm compared to the left forearm.  There was moderate 
tenderness to direct palpation over the medial condyle of the 
right elbow.  The right hand showed some wasting of the 
hypothenar eminence with decreased sensation over the little 
and ulnar aspect of the ring finger and there was some 
weakness of grip.  X-rays showed a bony fragment adjacent to 
the medial condyle of the right elbow, but otherwise no 
abnormalities.  The diagnosis was avulsion fracture involving 
the medial epicondyle of the right elbow with ulnar nerve 
parasthesias and muscular weakness involving the right hand.

On VA examination in February 2005, the veteran complained of 
pain with weakness, stiffness, swelling, heat, redness, and 
fatigability.  He stated that during flare-ups, he would have 
40 percent decrease in range of motion. There was diminished 
pinprick sensation of all five fingers of the right hand.  
The diagnosis was right ulnar neuropathy at the right elbow.  
The examiner expressed the opinion that the only residuals 
that seemed to appear from the right elbow injury were some 
sensory loss in the right hand related to right ulnar 
neuropathy, as well as subjective symptoms of pain.  There 
was full range of motion of the right elbow and no limitation 
of function of the right upper extremity.

On VA examination in December 2005, the veteran complained of 
constant aching in his right elbow with radiating pain in the 
radial dorsal aspect of the right hand.  He also stated that 
he had some weakness in his grip and numbness in four of his 
fingers.  He was able to use his hands and arms for all 
activities, including work and hiking twice a month.  
Physical examination showed 100 percent normal pain free 
motion of the right upper extremity.  The veteran was able to 
make a tight fist with his right hand.  The upper arms and 
forearms measured equally and there was no muscle wasting 
involving the right arm or hand.  Examination of the right 
elbow revealed some mild swelling about the medial aspect of 
the elbow with some mild local tenderness over the medial 
aspect of the elbow.  The right elbow lacked 15 degrees of 
full extension and flexed to 145 degrees and had 90 degrees 
pronation and supination with no complaints of pain on 
motion.  There was no tenderness about the medial aspect of 
the elbow, ulnar nerve root or the forearm.  Examination of 
the right hand showed no evidence of weakness or pain with 
normal sensation involving the entire right hand and all five 
fingers.  X-rays of the right elbow revealed matured 
calcification in the ligamentous soft tissues, adjacent to 
the medial aspect of the right elbow and over the volar 
aspect of the joint capsule.  X-rays of the right hand were 
normal.  The diagnosis was right elbow limited motion 
secondary to calcification within the soft tissues. The 
examiner reported that there was no evidence of ulnar or 
median nerve deficiency involving the right elbow, forearm, 
or hand, and a normal ulnar nerve, medial nerve, right wrist 
and right hand.

Analysis

A disability rating is based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Since the veteran perfected an appeal as to the assignment of 
the initial rating following the initial award of service 
connection, the Board will consider separate ratings for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119 (1999). 

The record establishes that the veteran is right handed and 
the right elbow will be rated as impairment of the major 
upper extremity.  38 C.F.R. § 4.69.

The service-connected residuals of a right elbow fracture 
with ulnar neuropathy is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.124a, DC 8516 for ulnar nerve 
paralysis.  Under DC 8516, the criterion for the next higher 
rating, 40 percent, is severe incomeplete paralysis. 

If incomplete paralysis is wholly sensory, the rating should 
be for the mild or, at most, moderate degree.  Neuralgia 
characterized by dull and intermittent pain of a typical 
distribution so as to identify the nerve, is to be rated at 
the maximum equal to moderate incomplete paralysis.  38 
C.F.R. § 4.124.

As for ulnar neuropathy, the record shows mild ulnar 
neuropathy in the right upper extremity on VA examination in 
September 1999 with mild dysfunction of the motor portion of 
the ulnar nerve and the interosseous muscles of the right 
hand. There was no loss of fine motor control, neuritis or 
neuralgia, muscle wasting or atrophy.  The veteran does have 
a separate 10 percent rating under DC 8515 for carpal tunnel 
syndrome of the right upper extremity secondary to the 
service-connected right elbow disability, the rating of which 
is not before the Board.  Any finding associated with the 
motor or sensory deficit in the right wrist or right hand is 
encompassed in the 10 percent rating for carpal tunnel 
syndrome and to consider the same symptoms under DC 8516 
would be pyramiding which is not permissible.  38 C.F.R. 
§ 4.14. 

As for other neurological findings, on VA examination in 
2002, there was one half inch wasting of the right forearm 
compared to the left forearm.  The right hand showed some 
wasting of the hypothenar eminence with decreased sensation 
over the little and ulnar aspect of the ring finger and there 
was some weakness of grip.  Except for the wasting of the 
right forearm, the other findings of hypothenar eminence 
wasting with decreased sensation over the little and ulnar 
aspect of the ring finger and some weakness of grip are 
encompassed in the separate rating for carpal tunnel 
syndrome. On VA examinations in 2005, only sensory loss was 
found to be related to the ulnar neuropathy and no evidence 
of ulnar deficiency.  

Overall, at no time during the appeal has there been evidence 
of severe incomplete paralysis of the ulnar nerve to warrant 
a rating higher than 30 percent under DC 8516. 

As for other applicable diagnostic codes, the Board will 
consider the diagnostic codes pertaining to the 
musculoskeletal aspect of the disability, which is distinct 
from the ulnar neuropathy. 

Under Diagnostic Codes 5206 and 5207, a separate 10 percent 
rating for limitation of flexion or extension may be 
assigned, where flexion is limited to 100 degrees or 
extension is limited to 45 degrees.  On VA examination in 
1999, flexion was in the range of 125 to 145 degrees (145 
degrees is full flexion) and extension was in the range of 15 
to 18 degrees of full extension.  Similar findings of flexion 
and extension were found on VA examination in 2002 and full 
range of motion was found on VA examination in 2005.  Without 
findings of flexion limited to 110 degrees or extension 
limited to 45 degrees, a separate, compensable rating based 
on limitation of either flexion or extension is not 
warranted. 

Under Diagnostic Codes 5209 and 5211, a separate compensable 
rating may be assigned for joint fracture or an ununited 
fracture of the head of the radius or for malunion or 
nonunion of the ulna.  On VA examinations in 1999, 2002, and 
2005, X-rays revealed a small ossific density, but no other 
abnormality.  Without findings of a joint fracture or an 
ununited fracture of the radius or malunion or nonunion of 
the ulna, a separate, compensable rating under either DC 5209 
or DC 5211 is not warranted. 

Under Diagnostic Code 5213, a separate compensable rating for 
limitation of pronation or supination may be assigned, where 
pronation is lost beyond the last quarter arc of the range of 
motion, that is, 20 degrees or less, or supination is limited 
to 30 degrees or less.  On VA examination in 1999, pronation 
was in the range of 80 to 90degrees and supination was in the 
range of 75 to 85degrees.  Similar findings of pronation and 
supination were found on VA examination in 2002 and full 
range of motion was found on VA examinations in 2005.  
Without findings of pronation limited to 20 degrees or less 
or supination limited to 30 degrees or less, a separate, 
compensable rating based on limitation of either pronation or 
supination is not warranted. 

Furthermore, there is no functional equivalent of loss of 
range of motion under Deluca as the examination reports show 
that the veteran's range of motion was completely pain free 
and the December 2005 examiner found there was no additional 
functional impairment following repetition of use.  38 C.F.R. 
§§  4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Therefore, the preponderance of the evidence is against a 
rating higher than 30 percent for the veteran's residuals of 
a right elbow fracture with ulnar neuropathy, and the 
benefit-of-the doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 





ORDER

Service connection for a thoracic spine disability, 
degenerative disc disease and degenerative joint disease, to 
include as secondary to service--connected residuals of a 
right elbow fracture is denied. 

An initial rating higher than 30 percent for residuals of a 
right elbow fracture with ulnar neuropathy is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


